     CASE 0:21-cv-01384-DSD-DTS Doc. 1-1 Filed 06/11/21 Page 1 of 9




 STATE OF MINNESOTA                                                      DISTRICT COURT

 COUNTY OF RAMSEY                                         SECOND JUDICIAL DISTRICT


 Kylie Shank,

                 Plaintiff,
                                                               SUMMONS
 V.
                                                        Court File No.
 Ally Financial Inc.,

                 Defendant.

 THIS SUMMONS IS DIRECTED TO THE ABOVE-NAMED DEFENDANT(S)

1.      YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The

        Plaintiffs Complaint against you is attached to this summons. Do not throw these

        papers away. They are official papers that affect your rights. You must respond to

        this lawsuit even though it may not yet be filed with the Court and there may be no

        court file number on this summons.

2.      YOU MUST REPLY WITHIN 21 DAYS TO PROTECT YOUR RIGHTS.

        You must give or mail to the person who signed this summons a written response

        called an Answer within 21 days of the date on which you received this Summons.

        You must send a copy of your Answer to the person who signed this summons

        located at:

         WALKER & WALKER LAW OFFICES, PLLC
         ATTN: Kimberly Zillig
         4356 Nicollet Avenue South
         Minneapolis, MN 55409




                                         Page 1 of 3



                                                                                              EXHIBIT A
     CASE 0:21-cv-01384-DSD-DTS Doc. 1-1 Filed 06/11/21 Page 2 of 9




3.      YOU MUST RESPOND TO EACH CLAIM. The Answer is your written

        response to the Plaintiffs Complaint. In your Answer you must state whether you

        agree or disagree with each paragraph of the Complaint. If you believe the Plaintiff

        should not be given everything asked for in the Complaint, you must say so in your

        Answer.

4.      YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN

        RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS

        SUMMONS.If you do not Answer within 21 days, you will lose this case. You

        will not get to tell your side of the story, and the Court may decide against you and

        award the Plaintiff everything asked for in the complaint. If you do not want to

        contest the claims stated in the complaint, you do not need to respond. A default

       judgment can then be entered against you for the relief requested in the complaint.

5.      LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do

        not have a lawyer, the Court Administrator may have information about places

        where you can get legal assistance. Even if you cannot get legal help, you must still

        provide a written Answer to protect your rights or you may lose the case.

6.      ALTERNATIVE DISPUTE RESOLUTION.The parties may agree to or be

        ordered to participate in an alternative dispute resolution process under Rule 114 of

        the Minnesota General Rules of Practice. You must still send your written response

        to the Complaint even if you expect to use alternative means of resolving this

        dispute.




                                          Page 2 of 3



                                                                                                EXHIBIT A
CASE 0:21-cv-01384-DSD-DTS Doc. 1-1 Filed 06/11/21 Page 3 of 9




Date: May 17, 2021             /s/Kimberly Zillig
                                Kimberly Zillig (#278129) ,
                                Andrew C. Walker(#392525)
                                Walker & Walker Law Offices, PLLC
                                4356 Nicollet Avenue South
                                Minneapolis, MN 55409
                               (612)824-4357
                                kimberly@banIcruptcytruth.com
                                andrew@bankruptcytruth.corn
                                Attorneysfor Kylie Shank




                           Page 3 of 3



                                                                    EXHIBIT A
CASE 0:21-cv-01384-DSD-DTS Doc. 1-1 Filed 06/11/21 Page 4 of 9




STATE OF MINNESOTA                                                    DISTRICT COURT

COUNTY OF RAMSEY                                        SECOND JUDICIAL DISTRICT


Kylie Shank,

                Plaintiff,
                                                         COMPLAINT
V.


Ally Financial Inc.,

                Defendant.



     I. Plaintiff Kylie Shank ("Shank") pleads the following claims based on violations

         of the Telephone Consumer Protection Act(TCPA),47 U.S.C. § 227 et seq., by

         Ally Financial ("Ally").

     2. Ally harassed Shank by repeatedly calling her cell phone using a robodialer, an

        act strictly prohibited by the TCPA.

                        VENUE,PARTIES, AND JURY TRIAL

     3. Shank is a natural person residing in Ramsey County.

     4. Ally is a corporation with a home address of Ally Detroit Center, 500 Woodward

        Avenue, Detroit, Michigan 48226.

     5. Venue is proper because Shank resides in Ramsey County and Ally regularly does

        business in Ramsey County.

     6. Shank demands a jury trial to the extent available under US Const. Amend. 7.




                                               1


                                                                                          EXHIBIT A
CASE 0:21-cv-01384-DSD-DTS Doc. 1-1 Filed 06/11/21 Page 5 of 9




  14. Ally did not have Shank's consent to use these electronic means to call her cell

     phone.

  1 5. Shank also explicitly revoked any consent to be called on her cell phone by a

     letter that was sent to Ally on April 21, 2021. See letter attached as EXHIBIT A.

  16. Despite this explicit revocation, Ally continued to robodial Shank's cell phone.

  1 7. Following her revocation, Ally placed robodialed collection calls to Shank on at

     least (but not limited to) 12 subsequent occasions.

  1 8. Ally placed calls using an automatic telephone dialing system, according to the

     definition in 47 U.S.C. § 227(a)(1), to call Shank on at least(but not limited to) 12

     times from approximately April 26, 2021, through to approximately May 14,

     2021.

  19. Ally disregarded Shank's revocation of consent and willfully continued to contact

     Shank with impunity using a prohibited automatic telephone dialing system (or

    "robodialer"), according to the definition in 47 U.S.C. § 227(a)(1).

 20. At all times relevant to this complaint, Shank was and is a "person" as defined by

     the TCPA,47 U.S.C. § 153(39), and a subscriber to cellular telephone services

     within the United States.

 21. At all times relevant to this complaint, Ally has used, controlled, and/or operated

    "automatic telephone dialing systems" as defined by the TCPA,47 U.S.C. §

     227(a)(1) and 47 C.F.R. 64.1200(0(1).

 22. At all times relevant to this complaint, Ally has used, controlled, and/or operated

    "equipment that has the capacity —(A)to store or produce telephone numbers to




                                          3



                                                                                           EXHIBIT A
CASE 0:21-cv-01384-DSD-DTS Doc. 1-1 Filed 06/11/21 Page 6 of 9




     be called, using a random or sequential number generator; and (B)to dial such

     numbers." 47 U.S.C. § 227(a)(1).

 23. At all times relevant to this complaint, Ally has used, controlled, and/or operated

     equipment that has the capacity to use a random number generator to determine

     the order in which to pick phone numbers from a preproduced list and then store

     those numbers to be dialed at a later time.

         COUNT I: TELEPHONE CONSUMER PROTECTION ACT

 24. Shank incorporates all other allegations as if set forth herein in full.

 25. The TCPA bans using robodialers and artificial or pre-recorded voices to call cell

     phones absent the consumer's explicit consent:

          It shall be unlawful for any person within the United States. . . to make any
          call (other than a call made for emergency purposes or made with the prior
          express consent of the called party) using any automatic telephone dialing
          system or an artificial or prerecorded voice. . . to any telephone number
          assigned to a paging service, cellular telephone service, specialized mobile
          radio service, or other radio common carrier service, or any service for
          which the called party is charged for the call . . . ." 47 U.S.C. § 227(b)(1).

 26. Ally violated 47 U.S.C. § 227(b)(1) by knowingly calling Shank at least(but not

    limited to) 12 times on her cell phone using an automatic dialing system and/or an

    artificial, or pre-recorded voice without Shank's consent.

 27. Ally also ignored Shank's explicit revocation of consent.

 28. Ally thus willfully and knowingly violated § 227(b)(1).

 29. Shank was stressed and harassed by the frequency of Ally's calls to her cell

    phone, and by her inability to stop these calls, as is her right by statute.

 30. The TCPA provides the following remedy for its violation:

          "A person or entity may, if otherwise permitted by the law or rules of court
          of a State, bring in an appropriate court of that State(A)an action based on



                                           4



                                                                                           EXHIBIT A
 CASE 0:21-cv-01384-DSD-DTS Doc. 1-1 Filed 06/11/21 Page 7 of 9




             a violation of this subsection. . . to enjoin such violation,(B)an action to
             recover for actual monetary loss from such a violation, or to receive $500 in
             damages for each such violation, whichever is greater, or(C) both such
             actions. If the court finds that the defendant willfully or knowingly violated
             this subsection or the regulations prescribed under this subsection, the court
             may, in its discretion, increase the amount of the award to an amount equal
             to not more than 3 times the amount available under subparagraph (B)of
             this paragraph." 47 U.S.C. § 227(b)(3).

   31. Shank is entitled to actual damages in an amount to be determined at trial or

       statutory damages of$1,500 per each of Ally's telephone calls violating the

       TCPA, whichever is greater, under 47 U.S.C. § 227(b)(3).



                                RELIEF REQUESTED

Shank requests an Order for the following relief:

   1. Judgment in favor of Kylie Shank and against Ally Financial inc. for actual

       damages, or for statutory damages of $1,500 per each telephone call violating the

       TCPA, whichever is greater. 47 U.S.C. § 227(b)(3).

   2. Interest accruing from commencement of this action at 4% for awards up to

       $50,000.00, or at 10% for awards over $50,000.00, under Minn. Stat. § 549.09.

   3. All other relief the Court deems just and equitable.



Date: May 17, 2021                          /s/ Kimberly Zillig
                                             Andrew C. Walker #392525
                                             Kimberly Zillig #278129
                                             Walker & Walker Law Offices, PLLC
                                             4356 Nicollet Avenue South
                                             Minneapolis, MN 55409
                                            (612)824-4357
                                            Attorneysfor Kylie Shank




                                            5



                                                                                           EXHIBIT A
 CASE 0:21-cv-01384-DSD-DTS Doc. 1-1 Filed 06/11/21 Page 8 of 9




                                   Acknowledgment

Plaintiff, by counsel, acknowledges that Minn. Stat. § 549.211 sanctions can be imposed.

Date: May 17, 2021                         /s/ Kimberly Zillig
                                           Kimberly Zillig #278129




                                           6



                                                                                       EXHIBIT A
            CASE 0:21-cv-01384-DSD-DTS Doc. 1-1 Filed 06/11/21 Page 9 of 9


                                                                       EXHIBIT A


fromiKylie Shank

7895 27th St N

Oakdale, MN 55128



To: Ally Financial

PO Box 380901

Bloomington, MN 55438



To Whom It Concerns,



M y name is Kylie Shank. My phone number is 5073816281. Please don't call or text me anymore.
These calls are very stressful, and I am in a time of financial distress.

If you need to look me up further, the last 4 digits of my social are: 6722, and my birthday is:
06/03/1992.

Please do not call or text any of my references either.

Signature                                              Date                  Wednesday, April 21, 2021




                                                                                                   EXHIBIT A
